—In a proceeding pursuant to CPLR article 78, inter alia, to vacate the acceptance of a bid of Global Golf, Inc., for a contract to provide food and vending services and to compel the County of Nassau Department of General Services Division of Purchase and Supply to accept the petitioner’s bid, the County of Nassau Department of General Services, Division of Purchase and Supply, Boris M. Chartan, and Philip F. Munda, appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County (Adams, J.), dated March 5, 1999, as granted that branch of the petition which was to compel them to accept the petitioner’s bid, and Global Golf, Inc., separately appeals from the same judgment.
*346Ordered that the appeal of Global Golf, Inc., is dismissed for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [e]); and it is further,
Ordered that the judgment is reversed insofar as appealed from by the County of Nassau Department of General Services Division of Purchase and Supply, Boris M. Chartan, and Philip F. Munda, on the law, that branch of the petition which was to compel them to accept the petitioner’s bid is denied, and the County of Nassau Department of General Services Division of Purchase and Supply is directed to rebid the contract; and it is further,
Ordered that the County of Nassau Department of General Services Division of Purchase and Supply, Boris M. Chartan, and Philip F. Munda are awarded one bill of costs payable by the respondent.
The Supreme Court erred in granting that branch of the petition which was to compel the appellants to accept the petitioner’s bid instead of reopening the bidding (see, Matter of G.L.G. Mini-Stor. v County of Nassau, 251 AD2d 329, 330; Matter of Superior Hydraulic v Town Bd., 88 AD2d 404, 409). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.